Citation Nr: 1647815	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected left knee chondromalacia.

2.  Entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected right knee chondromalacia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Waco, Texas, VA RO, which granted service connection for a low back disability and chondromalacia of the left and the right knees.

In March 2011, the Board denied the Veteran's claim for an increased initial rating for a low back disability and remanded the Veteran's left and right knee claims. 

In April 2012, the RO increased the evaluations assigned to the Veteran's service-connected chondromalacia of the right and the left knees to 10 percent each, effective September 29, 2009.  Since the RO did not assign the maximum disability ratings possible, the appeals for higher evaluations remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In an Order in January 2013, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision on the back claim for further proceedings consistent with its decision.  The Court noted that it lacked jurisdiction over the Veteran's left and right knee claims, as they had been remanded for further development.  In October 2013 and February 2014, the Board remanded the Veteran's back disability claim for further development.

The Veteran's knee disability claims were not addressed in the October 2013 or the February 2014 Board determinations.  However, as these issues had neither been decided in a final Board decision or withdrawn by the Veteran, they remained on appeal before the Board. 

In November 2014, the Board dismissed the Veteran's claim for an increased rating for his service-connected back disability, as the Veteran had withdrawn this claim.  At this time, the Board also remanded the Veteran's claims for increased ratings for his service-connected right and left knee disabilities, as well as the claim for entitlement to individual unemployability (TDIU), for further development. 

Subsequently, the RO granted entitlement to TDIU, effective January 2, 2011, in a July 2016 rating decision.  The Board notes that this grant was based on the Veteran's assertion on his June 2012 VA Form 21-8940 Application for Increased Compensation Based on Unemployability that he became too disabled to work on January 1, 2011.  As the Veteran asserted that he first became unemployable the day prior to the effective date for the grant of entitlement to TDIU, the RO notified him in the July 2016 rating decision that this grant was a full grant of the issue on appeal.  He has not indicated that he disagreed with the effective date assigned to his grant of entitlement to TDIU, so the Board will consider this a full grant of what the Veteran asked for, and the issue is no longer on appeal. 


FINDINGS OF FACT

1.  For the period of March 1, 2008, to September 28, 2009, the Veteran's service-connected right knee chondromalacia was manifested by complaints of pain with no limitation of motion or objective evidence of painful motion.

2.  For the period of September 29, 2009, to the present, the Veteran's service-connected right knee chondromalacia is manifested by complaints of pain and limitation of flexion to 130 degrees.

3.  For the period of March 1, 2008, to September 28, 2009, the Veteran's service-connected left knee chondromalacia was manifested by complaints of pain with no limitation of motion or objective evidence of painful motion. 

4.  For the period of September 29, 2009, to June 7, 2010, the Veteran's service-connected left knee chondromalacia is manifested by complaints of pain and limitation of motion of flexion to 130 degrees.

5.  For the period of June 8, 2010, to the present, the Veteran's service-connected left knee chondromalacia is manifested by complaints of pain, noncompensable limitation of motion, locking, and effusion. 


CONCLUSIONS OF LAW

1.  For the period of March 1, 2008, to September 28, 2009, the criteria for a compensable disability rating for service-connected right knee chondromalacia were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  For the period of September 29, 2009, to the present, the criteria for a disability rating in excess of 10 percent for service-connected right knee chondromalacia have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  For the period of March 1, 2008, to September 28, 2009, the criteria for a compensable disability rating for service-connected left knee chondromalacia were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  For the period of September 29, 2009, to June 7, 2010, the criteria for a disability rating in excess of 10 percent for service-connected left knee chondromalacia were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

5.  For the period of June 8, 2010, to the present, the criteria for a disability rating of 20 percent, but no more, under Diagnostic Code 5258 for service-connected left knee chondromalacia have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

6.  For the period of June 8, 2010, to the present, the 10 percent rating under Diagnostic Code 5260 for service-connected left knee chondromalacia is no longer warranted, and that rating is discontinued and replaced by the 20 percent rating being assigned under Diagnostic Code 5258.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in August 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The RO also obtained his records from the Social Security Administration.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided VA examinations which addressed his bilateral knee disabilities in May 2008, September 2009, April 2011, and November 2012.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to separate initial compensable evaluations, and separate evaluations in excess of 10 percent from September 29, 2009, to the present, for service-connected left knee chondromalacia and right knee chondromalacia.

In an August 2008 rating decision, the RO granted service connection for left knee chondromalacia and right knee chondromalacia and assigned separate noncompensable evaluations, effective March 1, 2008, under Diagnostic Code 5260.  In April 2012, the RO increased the evaluations assigned to the Veteran's service-connected chondromalacia of the left knee and the right knee to 10 percent each, effective September 29, 2009.  The Veteran is seeking higher ratings.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2015).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all relevant post-service medical records, as well as the Veteran's statements, which primarily document complaints of pain.  The Veteran also underwent VA knee examinations in May 2008, September 2009, April 2011, and November 2012, which are of record.  

At the May 22, 2008, VA examination, the Veteran reported bilateral knee pain and swelling, particularly following long walks.  He reported no flare-ups, incoordination, excess fatigue, or lack of endurance.  He reported that he has awoken from his sleep with a locked right knee, which he can work out.  He had a normal gait.  Examination of the knees revealed flexion of 0 to 145 degrees with 0 degrees of extension without pain.  He had mild joint line tenderness bilaterally with suprapatellar popping on the right only.  He had negative Lachman's and McMurray's tests bilaterally.  The collateral and cruciate ligaments were intact bilaterally.  There was no effusion bilaterally.  There were no flare-ups, incoordination, fatigue, weakness, or lack of endurance times 3.  With repetitive motion, there was no change in range of motion, coordination, endurance, weakness, fatigue, or pain level times 3.

At the September 29, 2009, VA examination, the Veteran reported bilateral knee pain, locking, and popping occurring 5-10 times per day.  There were no flare-ups.  He had a normal gait.  He had 0 to 130 degrees of range of motion bilaterally with mild crepitus in the patellofemoral compartment throughout.  He was tender in the medial and lateral joint lines.  There was no effusion bilaterally.  The Veteran had no instability to varus or valgus stress bilaterally and a negative Lachman's bilaterally.  There were no additional limitations following repetitive use.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his joint function.  Knee range of motion was not painful, but the Veteran did have crepitus. 

A June 8, 2010, private evaluation with Dr. A.I.G. noted that the Veteran reported left knee pain for many years but had also noticed catching in the knee with extension and flexion.  He reported that the pain became worse in the past 6 weeks and he was now having locking events and some swelling.  X-ray reports revealed internal derangements of the left knee with possible medial meniscal tear.  He demonstrated full range of motion.  He had a negative varus and valgus stress test, a negative anterior and posterior drawer test, and a negative Lachman's test.  He had a positive McMurray's test with a medial meniscus.  On June 25, 2010, he underwent the following procedures: (1) diagnostic arthroscopy of the left knee, (2) retropatellar decompression with partial fat pad and complete medial synovial plica excision, (3) shaving chondroplasties patella and medial femoral condyle, and (4) partial medial meniscectomy.   A June 28, 2010, treatment record from this same physician noted that the Veteran could flex and extend to 90 degrees and had mild swelling.


At the April 22, 2011, VA examination, the Veteran reported left knee flare-up pain symptoms of 8-9/10 intensity about 3 to 4 times per month lasting 3 to 5 hours.  He reported left knee effusion daily and that his left knee catches occasionally 2 to 3 times per day.  He reported right knee flare-up pain symptoms of 8-9/10 intensity approximately twice a week which will last for 3-5 hours.  He reported daily right knee effusion and that his right knee gives way approximately twice a month.  Examination revealed no ligamentous laxity bilaterally.  McMurray's sign was negative bilaterally.  His left knee had an extension to 0 degrees and a flexion of 0 to 120 degrees.  His right knee had an extension to 0 degrees and a flexion of 0 to 130 degrees.  The Veteran complained of pain on the extreme of knee flexion bilaterally.  There was no apparent weakness, fatigability, or loss of coordination during or following 3 repetitions of range of motion on either knee.

At the November 29, 2012, VA examination, the Veteran reported daily mild to severe mechanical bilateral knee pain.  He reported intermittent bilateral knee effusion and instability.  Right knee and left knee flexion was recorded at 140 degrees or greater with no objective evidence of painful motion.  Right and left knee extension was recorded at 0 or any degree of hyperextension with no objective evidence of painful  motion.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Muscle strength testing was normal bilaterally with regard to knee flexion and extension.  Anterior instability test, posterior instability test, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had a meniscal tear of the left knee with a left knee meniscectomy done in June 2010.  Residuals of this meniscectomy include chronic pain.  The examiner noted that the Veteran did not have a scar that was painful and/or unstable or was in total area greater than 39 square centimeters. 

With regard to assigning a compensable evaluation for either knee for the period of March 1, 2008, to September 28, 2009, there is no evidence of record reflecting that either of the Veteran's knees were limited in flexion to 45 degrees, as needed for a compensable evaluation under Diagnostic Code 5260.  The May 2008 VA examination reported revealed a flexion bilaterally of 0 to 145 degrees.  There is no other medical evidence from this time period demonstrating a greater limitation of flexion.  As such, an increased rating cannot be assigned for the either knee under Diagnostic Code 5260 for the period of March 1, 2008, to September 28, 2009.

The Board has reviewed alteratives diagnostic codes under which the Veteran could receive a compensable rating. 

With respect to granting a rating under Diagnostic Code 5261, there is no evidence of record reflecting that either of the Veteran's knees had limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  The May 2008 VA examination report revealed an extension of 0 degrees without pain.  There is no other medical evidence from this time period demonstrating a greater limitation of extension.  As such, an increased rating cannot be assigned for either knee under Diagnostic Code 5261, for the period of March 1, 2008, to September 28, 2009.

The Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a , Diagnostic Code 5010 (2015).

Degenerative arthritis, or osteoarthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

In this regard, however, the medical evidence from this time period does not reflect that the Veteran has arthritis of either knee.  X-ray reports from the May 2008 VA examination specifically were negative with regard to the knees.  As such, without evidence of arthritis, substantiated by x-ray findings, an increased evaluation is not warranted for either knee under Diagnostic Codes 5003 and 5010 for the period of March 1, 2008, to September 28, 2009.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  There is no evidence of record from this time period documenting recurrent subluxation or lateral instability.  The May 2008 VA examination report specifically noted that the Veteran had a negative Lachman's and McMurray's tests bilaterally, and the collateral and cruciate ligaments were intact bilaterally.  Therefore, with no evidence from this time period demonstrating recurrent subluxation or lateral instability, compensable evaluations are not warranted for either knee under Diagnostic Code 5257 for the period of March 1, 2008, to September 28, 2009.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  The Board notes the Veteran reported bilateral knee pain and locking of his right knee at the May 2008 VA examination.  However, the May 2008 VA examiner also specifically noted that there was no effusion bilaterally.  Moreover, there is no indication in the evidence of record that the Veteran had dislocated semilunar cartilage of either knee during this particular period of time.  Therefore, with no evidence of effusion and dislocated semilunar cartilage of either knee, the Board finds that an increased or separate evaluation is not available under Diagnostic Code 5258 for the period of March 1, 2008, to September 28, 2009.
 
Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  As the Veteran had not undergone a removal of semilunar cartilage of either knee prior to or during this period of time, the Board finds that this diagnostic code is inapplicable.  As such, compensable ratings are not available under Diagnostic Code 5259 for either knee for the period of March 1, 2008, to September 28, 2009.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the either knee during any period of time on appeal, these diagnostic codes are not applicable.

For the period of September 29, 2009, to the present, there is no evidence of record, to include any of the aforementioned VA examination reports or the June 2010 private treatment records, reflecting that either of the Veteran's knees are limited in flexion to 30 degrees, as needed for an increased evaluation under Diagnostic Code 5260.  As such, an increased rating cannot be assigned for the either knee under Diagnostic Code 5260 for the period of September 28, 2009, to the present.

With respect to granting an increased rating under Diagnostic Code 5261, there is no evidence of record, to include any of the aforementioned VA examination reports and the June 2010 private treatment records, reflecting that either of the Veteran's knees had a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for either knee under Diagnostic Code 5261, for the period of September 29, 2009, to the present.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The September 2009 VA examiner  noted that the Veteran had no instability to varus or valgus stress bilaterally and a negative Lachman's test bilaterally.  The June 2010 private examiner noted that the Veteran had a negative varus and valgus stress test, a negative anterior and posterior drawer test, and a negative Lachman's test.  While the Veteran reported at the April 2011 VA examination that his right knee gives way approximately twice a month, the VA examiner noted that examination revealed no ligamentous laxity bilaterally, and the McMurray's sign was negative bilaterally.  The November 2012 VA examiner noted no evidence or history of recurrent patellar subluxation/dislocation. While the Veteran reported instability, the anterior, posterior, and medial lateral instability tests of the bilateral knees were all within normal limits at the November 2012 VA examination.  

Therefore, while the Board notes that the Veteran has reported some instability throughout this period of time on appeal, there is no clinical documentation in the medical evidence of such instability.  The November 2012 VA examiner specifically noted that the anterior, posterior, and medial lateral instability tests of the bilateral knees were all within normal limits.  Moreover, there is no evidence of any kind documenting recurrent subluxation.  As such, separate or increased evaluations are not warranted for either knee for the period of September 29, 2009, to the present.

Diagnostic Codes 5258 and 5259 address knee disabilities related to cartilage issues.  Diagnostic Code 5258 allows for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  Diagnostic Code 5259 allows for a 10 percent rating for symptomatic removal of semilunar cartilage.  As there is no lay or medical evidence of record reflecting that the Veteran's service-connected right knee disability has resulted in dislocated semilunar cartilage or removal of semilunar cartilage, the Board finds that a separate or increased evaluation is not warranted for the Veteran's service-connected chondromalacia of the right knee under either Diagnostic Code 5258 or 5259 for the period of September 29, 2009, to the present. 

With regard to the Veteran's left knee, however, the medical evidence reveals that the Veteran sought treatment for complaints related to a left knee meniscal tear on June 8, 2010.  He underwent a left knee partial medial meniscectomy on June 25, 2010.  As there is no evidence of record prior to June 8, 2010, reflecting dislocated semilunar cartilage or removal of semilunar cartilage, and the September 2009 VA examination report specifically noted that there was no effusion, the Board finds that an increased or separate evaluation is not warranted for the Veteran's service-connected left knee disability for the period prior to June 8, 2010, under either Diagnostic Code 5258 or 5259. 

For the period of June 8, 2010, to the present, the Board notes that the Veteran reported left knee effusion at the April 2011 and November 2012 VA examinations.  The Veteran reported locking at the September 2009 VA examination and in the June 2010 private treatment record, and he reported catching at the April 2011 VA examination.  Moreover, the Veteran has complained of knee pain throughout the entire period of time on appeal.  Therefore, as the Veteran was first noted as having a left knee meniscal tear in a June 8, 2010, private treatment record; he had a left knee meniscectomy on June 25, 2010; and he reported locking/catching, effusion, and pain during this time period, the Board finds that the Veteran's service-connected chondromalacia should be assigned a 20 percent evaluation under Diagnostic Code 5258 for the period of June 8, 2010, to the present.  The Board notes that 20 percent evaluation is the maximum evaluation available under Diagnostic Code 5258.  Moreover, the Board finds that an earlier effective date prior to June 8, 2010, for this 20 percent rating is not warranted, as this is the earliest medical evidence of record documenting the Veteran's meniscal tear.    

In assigning this 20 percent rating under Diagnostic Code 5258 for the period of June 8, 2010, to the present, the Board finds that this 20 percent rating should be assigned in lieu of, as opposed to in addition to, the previously-assigned 10 percent rating under Diagnostic Code 5260.

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran was previously assigned a 10 percent rating for the Veteran's left knee disability under Diagnostic Code 5260 for the period of September 29, 2009, to the present, the evidence of record does not reveal that the Veteran's left knee disability manifested with flexion limited to a compensable degree under Diagnostic Code 5260.  As such, the Board finds that the Veteran's service-connected left knee disability is most appropriately, and advantageously to the Veteran, evaluated under Diagnostic Code 5258 for the period of June 8, 2010, and the Veteran should be assigned a 20 percent rating under Diagnostic Code 5258 for the period of June 8, 2010, INSTEAD of the previously-assigned 10 percent rating under Diagnostic Code 5260.

Additionally, the Board has considered evaluating the Veteran's service-connected left knee disability under Diagnostic Code 5259.  However, the Board notes that the Veteran is entitled to a higher rating under Diagnostic Code 5258, as 10 percent is the maximum evaluation allowed under Diagnostic Code 5259.  Moreover, the Board finds that to assign compensable evaluations under both Diagnostic Codes 5258 and 5259 would constitute pyramiding, as the symptoms related to the Veteran's left knee, to include pain, effusion, and locking, are already compensated under Diagnostic Code 5258.  38 C.F.R. § 4.14 (2015).  As such, an increased or separate compensable evaluation is not warranted under Diagnostic Code 5259.

With respect to Diagnostic Codes 5003 and 5010, the Veteran is already receiving compensable evaluations as of September 29, 2009, for pain accompanying noncompensable limitation of motion for the knees under Diagnostic Codes 5258 and 5260.  As such, separate compensable evaluations are not warranted for either knee for pain accompanying noncompensable limitation of motion under Diagnostic Codes 5003 and 5010 for the period of September 29, 2009, to the present.

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As noted above, there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the either knee during any period of time on appeal.  As such, these diagnostic codes are not applicable.

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record, to include the May 2008, September 2009, April 2011, and November 2012 VA knee examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  As such, an increased rating is not warranted for either knee under the Deluca criteria for any period of time on appeal.  

The Board has considered whether the Veteran is entitled to a separate compensable evaluation for his scar related to his left knee meniscectomy.   While the November 2012 VA examination report did note a scar on the left knee, the Veteran has not been noted to have a scar related to this service-connected disability that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function.  As such, the Board finds that a separate compensable evaluation is not warranted for a scar related to this service-connected disability.  38 C.F.R. § 4.118  (2008, 2015).

In summary, the Board finds that the preponderance of the evidence is against the claim for an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected right knee chondromalacia.  The preponderance of the evidence is against the claim for an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the June 7, 2010, for service-connected left knee chondromalacia.  The evidence supports the grant of a 20 percent evaluation, and no more, under Diagnostic Code 5258 for the period of June 8, 2010, to the present for service-connected left knee chondromalacia in place of the previously-assigned 10 percent rating under Diagnostic Code 5260.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered, and such ratings have applied appropriately.  See Fenderson, supra.
 
2.  Extraschedular Ratings

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2015), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met, with the exception of the period of April 26, 2011, to June 30, 2011, for which the Veteran was already granted  entitlement to SMC under 38 U.S.C.A. § 1114(s).  As such, the issue of entitlement to SMC is not currently before the Board for consideration.  









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the present, for service-connected right knee chondromalacia is denied.

Entitlement to an initial compensable evaluation, and an evaluation in excess of 10 percent from September 29, 2009, to the June 7, 2010, for service-connected left knee chondromalacia is denied.

Entitlement to an evaluation of 20 percent, but no more, under Diagnostic Code 5258 for the period of June 8, 2010, to the present for service-connected left knee chondromalacia is granted.

The 10 percent evaluation for the period of June 8, 2010, to the present under Diagnostic Code 5260 for service-connected left knee chondromalacia is no longer warranted, and that rating is discontinued and replaced by the 20 percent evaluation assigned herein under Diagnostic Code 5258.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


